Citation Nr: 1211489	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to June 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2012 Dr. H. statement. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's death was not caused by a disease or disability which onset in service, was causally related to service, or was secondary to a service-connected disability.  

2.  The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision.





CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West; 38 C.F.R. § 3.312.

The Veteran died in August 2005 as a result of probable cardiac arrhythmia due to cardiomyopathy.  Significant conditions contributing to death but not resulting in the underlying cause were end-stage renal disease and hypertension.  

The appellant, the Veteran's widow, contends that the Veteran's death was the result of hypertension which onset in service.  She has also reported that because of the severe pain from his service-connected conditions, the Veteran was unable to exercise which contributed to the development of obesity and hypertension, which lead to his death.

In support of her contentions, she has submitted statements from A.H., M.D., who has indicated his belief that the Veteran's death is the result of service.  He has provided opinions that the Veteran's death is the result of hypertensive cardiovascular disease which is the result of hypertension which onset in service.  He has explained that he believes the hypertension onset in service because each reported blood pressure reading in service showed "markedly elevated blood pressure" which was "evidence of pre-hypertension or stage 1 hypertension."  Dr. H. also explained his belief that the hypertension caused the Veteran's death, citing a textbook which reports that "long-term elevation of blood pressure leads to hypertensive heart disease, atherosclerosis, peripheral vascular disease, and renal deficiency," that "fibroblast proliferation and deposition of extracellular collagen accompanies these cellular changes and contributes to cardiomyopathy, and that "myopathy develops in response to the known trigger of hypertension."  Dr. H. has added that early hypertension is one of the major causes, if not the only cause, of end-stage renal disease, cardiomyopathy, and cardiac arrhythmia and that the "literature notes that hypertension is the trigger for all of the cardiovascular injuries that occurred because of the chronic hypertension."  Dr. H. has also reported that the service-connected disabilities resulted in chronic pain which lead to stress which is one of the five major contributors to hypertensive cardiac disease and that one of the five major causes of hypertension and early cardiac death is chronic pain.  Dr. H. has alternately determined that there was "certainly enough information to indicate that [the Veteran's] death was based on hypertension, arrhythmias, and possibly the Indocin he was using or that the Veteran's death was caused by medicamentosis toxicosis and failure of physicians to properly monitor end-stage renal disease and medication toxicity."  See December 2006, October 2007, April 2009, and February 2012 statements.  

The service treatment records reflect no treatment, histories, or diagnoses for hypertension, renal disease, or cardiomyopathy, and the April 1983 separation examination records normal clinical findings for all relevant systems, "normal" blood pressure reading (122/84), and negative histories as to symptoms suggestive of hypertension, renal disease, or cardiomyopathy such as heart trouble, high blood pressure, or jaundice or hepatitis.  The Board acknowledges that the record includes evidence of diastolic blood pressure at 90 in January 1980.  Subsequent records reveal diastolic blood pressure consistently below 90, however, which suggests that the Veteran's blood pressure was not consistently elevated at a hypertensive level.  

A July 1983 VA treatment record indicates that blood pressure was 130/86.  

An October 1983 VA examination record reveals normal blood pressure (110/70), normal cardiovascular findings, normal genitourinary findings, and normal X-ray images of the heart and aorta.  

A September 1985 VA examination record indicates that blood pressure was 134/90.  

June and July 1986 private treatment records reflect blood pressure readings of 128/90 and 130/90 respectively.  The record indicates that the Veteran was treated for gastritis which was believed to be induced by alcohol.  

January 1987 private treatment records reflect blood pressure readings of 126/82, 130/94, and 140/90.  The records reveal assessments including elevated blood pressure and acute gout attack, for which the Veteran was prescribed Indocin.  A February 1987 private treatment record reflects the Veteran's history of headaches, dizziness, and nausea.  The records reveal blood pressure readings of 130/98 and 140/100.  The Veteran was assessed with increased blood pressure, gastritis, and history of gout without symptoms and was advised to stop taking the Indocin.  March and May 1987 private treatment records reflect blood pressure readings of 130/80 and 120/80 respectively.  A  November 1987 private treatment record reflects the Veteran's history of cough and chest congestion.  The record reveals a blood pressure reading of 140/100.  The Veteran was assessed with bronchitis with bronchospasm.  

February 1988 private treatment records reflect the Veteran's 10 day history of chest pain.  The Veteran also reported smoking 4-5 cigarettes a day.  Examination revealed a grade I very short systolic murmur and systolic clicks.  Blood pressure was 126/100.  An electrocardiogram (ECG) revealed sinus arrhythmia.  He was assessed with rule out mitral valve prolapse and ordered an echocardiogram.  A June 1988 private treatment record reflects a blood pressure reading of 140/100.  An August 1988 private treatment record reflects the Veteran's two week history of cough with recent onset of hoarseness and syncope.  Blood pressure was 154/104.  A subsequent August 1988 private treatment record reflects a blood pressure reading of 118/88 and an assessment of resolving viral laryngitis/bronchitis.  

A March 1990 private treatment record reveals a blood pressure reading of 130/98.  The record notes assessments of bursitis of the left knee and hypertension and the provision of Indocin.  A June 1990 treatment record indicates that the Indocin was discontinued due to the development of gastritis.  

An April 1991 private treatment record indicates that the Veteran was put on Indocin for gout.  

An April 1993 private treatment record reflects the Veteran's history of chest pain for approximately one day.  The record reveals a blood pressure reading of 142/90 and a finding of borderline high blood pressure.  The Veteran was assessed with "costochondritis +/- pericarditis" or mild occupational inhalant injury.  

December 1996 VA treatment records reflect diagnoses of progressive chronic renal insufficiency and proteinuria, probably from hypertension.  January 1997 VA treatment records reflect that the diagnosis was changed to nephritic/mixed nephritic syndrome.  Biopsies were subsequently conducted, and the Veteran was diagnosed with chronic renal failure factor with nephrotic syndrome secondary to focal segmental glomerulosclerosis, which subsequently developed into end-stage liver disease.  See, e.g., June 1998 VA treatment record; February 2004 Kaiser treatment record. 

In May 2007, VA obtained a medical opinion as to whether the Veteran's hypertension was related to service.  The author of the opinion, a physician, noted that he had reviewed the claims file which revealed evidence of chronic renal failure, focal segmental glomerular sclerosis or nonsteroidal anti-inflammatory abuse, and hypertension in the 1990s.  The author further noted that the Veteran's blood pressure "seemed to be persistently elevated" from 1987 forward.  The author believed the blood pressure was "less clear" prior to 1987 because the readings were generally within normal limits.  The author stated that prior to 1986, there did not "appear to be significant readings in which [the Veteran's] blood pressure [was] in the class 1, stage 1 hypertension."  The author explained that the in-service readings would be considered in the "pre-hypertensive range" but not in the stage 1 hypertension range.  The author determined that, regarding hypertension, the [Veteran's] blood pressure in service was in the 'pre-hypertension' range and the Veteran did not appear to have maintained the criteria for stage 1 hypertension while in service."  With regard to whether the Veteran's hypertension was related to service, the author noted that the Veteran was not diagnosed in service, that the Veteran's blood pressure was not hypertensive in service, and that hypertension started in approximately 1987.  The author explained that "pre-hypertension' is a condition which is felt by the American College of Cardiology to be a condition which should be treated in order to prevent the development of hypertension."  

In May 2011, VA obtained a medical opinion from a Veterans Health Administration (VHA) cardiologist as to whether it was at least as likely as not that the Veteran's hypertension onset in service or was related to service.  The specialist reported that he had reviewed the blood pressure records from service and determined that they did not meet the Joint National Commission criteria for hypertension.  The specialist noted that blood pressure was normal in 1983 and that hypertension was not diagnosed until January 1987, approximately 3.5 years after separation.  The specialist further noted that the medical records revealed a history of alcohol abuse and alcohol related pancreatitis, etc., explaining that chronic alcohol use can lead to hypertension and cardiomyopathy.  In June 2011, the specialist provided an addendum.  He explained that the Joint National Commission classification of hypertension was based on the average of two or more seated blood pressures at each of two or more visits to an office or clinic; no conclusion could be made from a single blood pressure recording.  The specialist noted that the Veteran's blood pressure was normal as late as October 1983.  He explained that according to the Joint National Commission criteria, no conclusions could be made to determine that the Veteran had pre-hypertension from a single blood pressure measurement before the normal reading in October 1983.  The specialist reported that it was not likely that the hypertension onset during service based on review of the record.  He explained that no conclusions about pre-hypertension could be made based on the blood pressure readings recorded in October 1979, January 1970, and April 1981, per the aforementioned criteria.  The specialist noted that he had reviewed the findings that the blood pressure was in "pre-hypertensive range."  The specialist reiterated that these conclusions were based on single blood pressure records, however, and he indicated that this could not be concluded unless average blood pressure was taken.  The specialist concluded by finding that hypertension was not diagnosed during service and that it was first diagnosed in 1987.  

In October 2011, VA obtained an opinion from a VHA specialist as to whether the Veteran's chronic pain contributed to his death.  The specialist noted that he had reviewed the file and determined that although the Veteran had multiple problems with his ankle and knee pain, there was no documentation that the pains contributed to his death.  

In December 2011, VA obtained an opinion from a VHA nephrologist as to whether the Veteran's end-stage liver disease was related to the medication prescribed to the Veteran.  The specialist noted that a kidney biopsy in February 1997 showed chronic tubulointerstitial changes which could be secondary to focal segmental glomerulosclerosis secondary to nonsteroidal anti-inflammatory abuse and that a consult report by the pathologist indicated that the Veteran had been taking Indomethacin for many years at a reported dosage of one gram per day.  The specialist noted that the Veteran had many medical problems, for which he was provided various medications between January 1987 and June 1995.  The specialist noted that the amount of medication prescribed was not excessive, and he indicated that in order for the Veteran to take one gram of Indocin a day, he would have to ingest approximately 20 pills daily and the specialist found it "highly unlikely" that a physician would prescribe that many pills daily or that a pharmacist would fill that prescription.  The specialist noted that nonsteroidal anti-inflammatory drugs may have caused some of the Veteran's renal problems if he took more medication than instructed.  However, the specialist determined that because of the Veteran's multiple medical problems, it was unlikely that they could safely state one specific cause of the end-stage renal disease; rather it was multifactoral causes.  The specialist concluded that the anti-inflammatory use did not solely cause the renal failure, but a constellation of problems including hypertension, gout, nephritic syndrome, and cardiomyopathy.  

After consideration of the evidence, including the statements from the appellant and Dr. H., the Board finds service connection is not warranted for the cause of the Veteran's death because the probative evidence does not suggest that the Veteran's death is the result of service (either through date of onset or causation) or a service-connected disability.  Initially, the Board finds the cause of the Veteran's death is not the result of a disease or disability that onset in service.  The service treatment and examination records reflect no diagnoses of cardiomyopathy, hypertension, or end-stage renal disease, and the initial diagnosis suggestive of one of these conditions dates more than three years after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the service treatment records include a diastolic blood pressure at 90 in January 1980.  As noted above, however, subsequent records reveal diastolic blood pressure consistently below 90 which indicates that the Veteran's blood pressure was not consistently elevated at a hypertensive level.  The Board further acknowledges that the record includes findings of diastolic pressure at 80 or higher, to include on entrance, which has been noted to be evidence of "pre-hypertension."  As the definition makes clear, however, pre-hypertension is not hypertension or even a definite sign of future hypertension, and based on the fact that the associated treatment records indicate that no treatment or evaluation was conducted based on these readings, the Board finds the readings are not per se evidence of in-service hypertension.  The Board acknowledges that a private physician has opined that the readings are indicative of hypertension.  The Board finds this opinion is less probative than the countervailing evidence, however, particularly the VHA cardiologist's explanation of why the in-service readings cannot be interpreted as evidence of hypertension; the absence of a diagnosis, testing, or treatment for the blood pressure readings in service; the definitions of hypertension and prehypertension; and the absence of a diagnosis for more than 3 years after service.  

Additionally, the Board finds the cause of the Veteran's death is not causally related to service.  The record includes no competent medical evidence linking the cardiomyopathy, end-stage renal disease, or hypertension to service.  

Finally, the Board finds the cause of the Veteran's death is not secondary to a service-connected disability.  The Board acknowledges that Dr. H. has opined that the chronic pain resulting from the Veteran's service-connected disabilities caused his hypertension.  The physician did not provide an adequate rationale for this opinion, however, to include an explanation for why and how the Veteran's pain lead to his hypertension or citations to medical studies showing a connection between chronic pain and hypertension; in the absence of a rationale tailored to the Veteran's case, the Board finds the mere assertion that chronic pain can result in hypertension is not sufficient rationale and thus that the opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/ explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board further acknowledges that the physician has suggested that the use of Indocin contributed to the Veteran's death.  However, the medical record indicates that Indocin was prescribed for gout, which is not a service-connected disability, rather than the service-connected orthopedic disabilities.  As such, it is not a basis upon which service connection can be awarded.  Finally, the Board acknowledges that the appellant has contended that the Veteran's service-connected disabilities resulted in obesity and lack of exercise which resulted in hypertension.  The appellant has not provided any competent evidence in support of that contention, however, to include evidence that the Veteran's service-connected disabilities resulted in obesity or an inability to exercise, and, as a layperson, the Board finds her assertions, standing alone, are not competent or probative evidence of a link.  

In this case, the preponderance of the competent and probative evidence does not suggest the Veteran's death is related to a disease or disability which onset in service, is causally related to service, or is secondary to a service-connected disability.  The Board acknowledges that the service medical evidence includes a finding of elevated blood pressure and that hypertension is a contributing cause of the Veteran's death.  Based on the absence of a diagnosis of or testing for hypertension in service or consistently elevated blood pressure readings during service and from service until the initial diagnosis of elevated blood pressure, and the evidence of multiple risk factors for hypertension, however, as well as the post-service medical opinions, the Board finds it would be speculative to date the onset of the Veteran's hypertension to service.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  As such, although sympathetic to the appellant's assertions, the Board finds the preponderance of the evidence is against the claim.  

DIC

In pertinent part, 38 U.S.C.A. § 1318  authorizes payment of DIC to an eligible surviving spouse in cases where a Veteran's death was not service connected, provided the Veteran was in receipt of or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling (100 percent) (1) for a continuous period of at least 10 years immediately preceding death; or (2) continuously since the Veteran's release from active duty and for at least five years immediately preceding death.  These benefits can be established either by meeting the statutory duration requirements for a total disability rating or by showing that such requirements would have been met but for clear and unmistakable error (CUE) in a previous rating decision.  See 38 C.F.R. § 3.22.  See National Organization of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003). 

Based upon the evidence of record, the appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  The evidence indicates that the Veteran had a 100 percent rating effective from December 2003, until his death in August 2005.  Therefore at the time of his death he was, by definition, not in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  Moreover, since the Veteran was most recently discharged from active duty in 1983, the 5-year rule of § 1318 does not apply.  Furthermore, the evidence does not reflect an allegation of CUE regarding any rating decision.  Thus, the claim for DIC benefits under 38 U.S.C.A. § 1318 must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by letter dated in December 2005.  The Board acknowledges that the letters did not provide notice of the rating criteria or effective date provisions that are pertinent to the appellant's claim.  However, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned.  Dingess, 19 Vet. App. at 473.  

The Board further acknowledges that the letters did not comply with the requirements of Hupp.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated. 

In the December 2005 letter, the RO included explanations of VA's duty to assist in obtaining records and obtaining a medical opinion where necessary.  The letter also requested that the appellant sign and return authorization forms providing consent for VA to obtain private medical records and that the appellant submit any evidence that "will show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service."  

The February 2006 rating decision provided notice of the conditions for which the Veteran was service-connected prior to his death and an explanation of the reason for the denial of the claims.  The September 2007 statement of the case provided the appellant with the relevant regulations for the claim, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denials of the claims and notice of the conditions for which the Veteran was service-connected prior to his death.  Moreover, the record shows that the appellant has been represented throughout the appellate period, and that she has received counsel from an attorney, and the statements provided by the appellant, notably an August 2007 statement, indicates that she is are of the conditions for which service connection was in effect prior to the Veteran's death.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claims, and as such, that she had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained opinions as to the existence of a link between the Veteran's death and service or a service-connected disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for the cause of the Veteran's death is denied.  

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


